Case: 18-60672       Document: 00515369282         Page: 1     Date Filed: 04/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                     No. 18-60672                             April 2, 2020
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
TRAVIS JAMES THOMPSON,

                                                  Plaintiff - Appellant

v.

LESLIE D. ROUSSELL, Lawyer; VINCE WILLIAMS,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:17-CV-101


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Proceeding pro se and in forma pauperis, Travis James Thompson,
Mississippi prisoner # 141486, challenges the district court’s dismissal of his
action, filed pursuant to 42 U.S.C. § 1983, against Judge Dal Williamson,
Judge Kyle Robertson, the Jones County Adult Detention Center, Jones
County, Assistant District Attorney Kristen Martin, Detective Vince Williams,
and retained counsel Leslie Roussell. Thompson claimed: Detective Williams


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-60672        Document: 00515369282     Page: 2   Date Filed: 04/02/2020


                                   No. 18-60672

violated his Fourth Amendment rights by arresting him outside Detective
Williams’ jurisdiction, searching his apartment without his permission, and
presenting his prior criminal charges to Judge Robertson at a bond-revocation
hearing; Judges Robertson and Williamson improperly revoked his bond; and
Assistant District Attorney Martin, the Jones County Adult Detention Center,
Jones County, and Roussell violated his constitutional rights by not reversing
the bond revocation. He also challenged the validity of his conviction and
sentence.
      The court dismissed, sua sponte, all claims against Judges Robertson and
Williamson, Assistant District Attorney Martin, the Jones County Adult
Detention Center, and Jones County for failure to state a claim, pursuant to
28 U.S.C. § 1915(e)(2)(B)(ii).      The remaining claims were referred to a
magistrate judge.    (In this first order, the court also dismissed, without
prejudice, Thompson’s claims seeking release, cognizable only in a petition for
a writ of habeas corpus, because Thompson had not shown he exhausted state
remedies.)
      Adopting      the      magistrate   judge’s      subsequent     report    and
recommendations, the court dismissed the claim against Roussell for failure to
state a claim, pursuant to Federal Rule of Civil Procedure 12(b)(6), because,
contrary to 42 U.S.C. § 1983, he did not act under color of state law. As to
Detective Williams, the court dismissed:          the extraterritorial-arrest claim,
pursuant to Rule 12(b)(6), because the arrest did not violate Thompson’s
constitutional rights; the illegal-search claim, pursuant to Rule 12(b)(6), as
barred under Heck v. Humphrey, 512 U.S. 477 (1994), and because, in any
event, the allegations failed to state a claim; and the bond-revocation charges,
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), because Detective Williams was
entitled to absolute immunity. (To the extent Thompson pleaded any state-



                                          2
    Case: 18-60672     Document: 00515369282      Page: 3   Date Filed: 04/02/2020


                                  No. 18-60672

law claims, these were dismissed without prejudice because the court declined
to exercise supplemental jurisdiction over them. See 28 U.S.C. § 1367(c)(3).)
      A dismissal pursuant to Rule 12(b)(6) is reviewed de novo. E.g., Ruiz v.
Brennan, 851 F.3d 464, 468 (5th Cir. 2017) (citation omitted). A dismissal
under 28 U.S.C. § 1915(e)(2)(b)(ii) is also reviewed de novo. E.g., Black v.
Warren, 134 F.3d 732, 734 (5th Cir. 1998) (citations omitted).
      On appeal, Thompson does not address the court’s reasons for dismissal;
he has, therefore, abandoned his claims. See Yohey v. Collins, 985 F.2d 222,
224–25 (5th Cir. 1993); see also Brinkmann v. Dall. Cty. Deputy Sheriff Abner,
813 F.2d 744, 745, 748 (5th Cir. 1987) (concluding pro se appellant’s failure to
identify “any error in [court’s] legal analysis or its application to [appellant’s]
suit . . . is the same as if [appellant] had not appealed that judgment”).
      AFFIRMED.




                                        3